Exhibit 10.2

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
June 29, 2020, by and among Insurance Acquisition Corp., a Delaware corporation
(the “Issuer”), and the subscriber party set forth on the signature page hereto
(“Subscriber”).

 

WHEREAS, the Issuer is concurrently with the execution and delivery hereof
entering into an Agreement and Plan of Merger, in the form attached as Exhibit A
hereto, by and among the Issuer, IAC Merger Sub, Inc., a Delaware corporation
and wholly owned subsidiary of Issuer (“Merger Sub”), and Shift Technologies,
Inc., a Delaware corporation (“Shift”) (the “Merger Agreement”), whereby the
parties intend to effect the merger of Shift with and into Merger Sub, with
Merger Sub continuing as the surviving entity, on the terms and subject to the
conditions set forth therein (the “Transactions”);

 

WHEREAS, to finance a portion of the Transactions, Subscriber desires to
subscribe for and purchase from the Issuer that number of shares of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A Shares”), as set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share and an aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the Closing (as
defined below);

 

WHEREAS, to finance a portion of the Transactions, certain other “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”)) or institutional “accredited investors” (as
such term is defined in Rule 501 under the Securities Act), have (severally and
not jointly) entered into separate subscription agreements with the Issuer (the
“Other Subscription Agreements”), pursuant to which such investors have agreed
to purchase Class A Shares on the Closing Date at the Purchase Price; and

 

WHEREAS, the aggregate amount of Class A Shares to be sold by Issuer pursuant to
this Subscription Agreement and the Other Subscription Agreements equals
18,500,000 Class A Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.  Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Issuer hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”). 

 

2.  Closing.

 

a.  The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transactions
and shall occur immediately prior thereto. Not less than five (5) business days
prior to the scheduled closing date of the Transactions (the “Closing Date”),
the Issuer shall provide written notice to Subscriber (the “Closing Notice”) of
such Closing Date. Subscriber shall deliver to the Issuer on or before the
Closing Date (as specified in the Closing Notice or otherwise agreed to by the
Issuer and the Subscriber) the Purchase Price for the Acquired Shares by wire
transfer of U.S. dollars in immediately available funds (i) to the account
specified by the Issuer in the Closing Notice, to be held in a third-party
escrow account (the “Escrow Account”) prior to the Closing Date for the benefit
of the Subscriber until the Closing Date, pursuant to the terms of a customary
escrow agreement to be entered into by the Subscriber, the Issuer and the escrow
agent selected by the Issuer (the “Escrow Agent”) or (ii) to an account
specified by the Issuer otherwise mutually agreed by the Subscriber and the
Issuer (“Alternative Settlement Procedures”). On the Closing Date, the Issuer
shall deliver to Subscriber (1) the Acquired Shares in book entry (or if
requested by the Subscriber in writing at a reasonable time in advance of the
Closing, certificated) form, free and clear of any liens or other restrictions
whatsoever (other than those set forth in this Subscription Agreement or arising
under state or federal securities laws), in the name of Subscriber (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable, and (2) a copy of the records of the
Issuer’s transfer agent (the “Transfer Agent”) showing Subscriber as the owner
of the Acquired Shares on and as of the Closing Date (the “Subscriber’s
Deliveries”). Unless otherwise provided pursuant to Alternative Settlement
Procedures, upon the transfer of the Subscriber’s Deliveries by the Issuer to
the Subscriber, (or its nominee in accordance with its delivery instructions)
the Escrow Agent shall release the Purchase Price from the Escrow Account to the
Issuer. In the event the closing of the Transactions does not occur within two
(2) business days of the Closing Date specified in the Closing Notice, unless
otherwise instructed by the Issuer and the Subscriber, the Escrow Agent or the
Issuer, as applicable, shall promptly (but not later than one (1) business day
thereafter) return the Purchase Price to Subscriber by wire transfer of U.S.
dollars in immediately available funds to the account specified by Subscriber,
and any book entries or share certificates shall be deemed cancelled and any
share certificates shall be promptly (but not later than one (1) business day
thereafter) returned to the Issuer.

 



 

 

 

b.  The Closing shall be subject to the conditions that, on the Closing Date:

 

(i)  solely with respect to Subscriber, the representations and warranties made
by the Issuer (other than the representations and warranties set forth in
Section 3(b), Section 3(c) and Section 3(h)) in this Subscription Agreement
shall be true and correct in all material respects as of the Closing Date (other
than those representations and warranties expressly made as of an earlier date,
which shall be true and correct in all material respects as of such date, and
other than those representations and warranties that are qualified as to
materiality or Material Adverse Effect, which shall be true and correct in all
respects as of the Closing Date), and the representations and warranties made by
the Issuer set forth in Section 3(b), Section 3(c) and Section 3(h) shall be
true and correct in all respects as of the Closing Date (other than those
representations and warranties expressly made as of an earlier date, which shall
be true and correct in all respects as of such date), in each case without
giving effect to the consummation of the Transactions;

 

(ii)  solely with respect to the Issuer, the representations and warranties made
by the Subscriber in this Subscription Agreement shall be true and correct in
all material respects as of the Closing Date (other than those representations
and warranties expressly made as of an earlier date, which shall be true and
correct in all material respects as of such date, and other than those
representations and warranties that are qualified as to materiality or Material
Adverse Effect, which shall be true and correct in all respects as of the
Closing Date), in each case without giving effect to the consummation of the
Transactions;

 

(iii)  solely with respect to Subscriber, the Issuer shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by it at or prior to the Closing;

 

(iv)  no governmental authority having jurisdiction shall have enacted, issued,
promulgated, enforced or entered any material judgment, order, law, rule or
regulation (whether temporary, preliminary or permanent) which is then in effect
and has the effect of restraining, enjoining or otherwise prohibiting or making
illegal the consummation of the transactions contemplated by this Subscription
Agreement;

 

(v)  no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, no suspension or removal from listing of
the Acquired Shares on Nasdaq and no initiation or threatening of any
proceedings for any of such purposes or delisting, shall have occurred;

  

(vi)  solely with respect to Subscriber, no amendment or modification of the
Merger Agreement shall have occurred that would reasonably be expected to
materially and adversely affect the economic benefits that the Subscriber would
reasonably be expected to receive under this Subscription Agreement, including,
without limitation, any material amendment or waiver of any representation or
covenant of the Issuer or Shift relating to the financial position or
outstanding indebtedness of the Issuer or Shift;

 

(vii) No Material Adverse Effect or Parent Material Adverse Effect (each as
defined in the Merger Agreement) shall have occurred between the date of the
Merger Agreement and the Closing Date and be continuing; and

 

2

 

  

(viii)  all conditions precedent to the closing of the Transactions, including
all necessary approval of the Issuer’s stockholders, and regulatory approvals,
if any, as set forth in the Merger Agreement, shall have been satisfied or
waived (other than those conditions that may only be satisfied at the closing of
the Transactions, but subject to satisfaction of such conditions as of the
closing of the Transactions).

 

c.  At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem
necessary in order to consummate the Subscription as contemplated by this
Subscription Agreement.

 

3.  Issuer Representations and Warranties. The Issuer represents and warrants
that:

 

a.  The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b.  The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and registered with the Transfer Agent,
the Acquired Shares will be validly issued, fully paid and non-assessable and
will not have been issued in violation of or subject to any preemptive or
similar rights created under the Issuer’s certificate of incorporation and
bylaws or under the laws of the State of Delaware.

 

c.  This Subscription Agreement, the Merger Agreement and the Other Subscription
Agreements (collectively, the “Transaction Documents”) have been duly
authorized, executed and delivered by the Issuer and, assuming that the
Transaction Documents constitute the valid and binding agreement of the other
parties thereto, are valid and binding obligations of the Issuer, and are
enforceable against it in accordance with their terms, except as may be limited
or otherwise affected by (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

d.  The execution, delivery and performance of this Subscription Agreement and
the other Transaction Documents, including the issuance and sale of the Acquired
Shares and the consummation of the other transactions contemplated hereby and
thereby, will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed
of trust, loan agreement, lease, license or other agreement or instrument to
which the Issuer is a party or by which the Issuer is bound or to which any of
the property or assets of the Issuer is subject; (ii) the organizational
documents of the Issuer; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency, taxing authority or regulatory
body, domestic or foreign, having jurisdiction over the Issuer or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a material adverse effect on the business, properties, assets,
liabilities, operations, condition (including financial condition),
stockholders’ equity or results of operations of the Issuer or materially and
adversely affect the validity of the Acquired Shares or the legal authority or
ability of the Issuer to perform in any material respects its obligations
hereunder (a “Material Adverse Effect”).

  

e.  There are no securities or instruments issued by or to which the Issuer is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares or (ii) the shares to be issued pursuant
to any Other Subscription Agreement, that have not been or will not be validly
waived on or prior to the Closing Date, including such provisions in the
Issuer’s Class B common stock, par value $0.0001 per share (the “Class B
Shares”), pursuant to the terms of the Issuer’s certificate of incorporation.

 



3

 

 

f.  The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, guarantee, note,
bond, mortgage, indenture, lease or other agreement, permit, franchise or
license to which, as of the date of this Subscription Agreement, the Issuer is a
party or by which the Issuer’s properties or assets are bound or (iii) any
statute or any judgment, order, rule or regulation of any court or governmental
agency, taxing authority or regulatory body, domestic or foreign, having
jurisdiction over the Issuer or any of its properties, except, in the case of
clauses (ii) and (iii), for defaults or violations that have not had and would
not be reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect.

 

g.  The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 9(r) of this Subscription Agreement;
(v) those required by the Nasdaq Capital Market (“Nasdaq”), including with
respect to obtaining approval of the Issuer’s stockholders; and (vi) any filing,
the failure of which to obtain would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

 

h.  As of the date of this Subscription Agreement and as of immediately prior to
the Closing Date, the authorized capital stock of the Issuer consists of (i)
1,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”) and (ii) 60,000,000 shares of common stock, par value $0.0001 per share
(the “Common Stock”), including (1) 50,000,000 Class A Shares and (2) 10,000,000
Class B Shares. As of the date of this Subscription Agreement, (i) no shares of
Preferred Stock are issued and outstanding, (ii) 15,490,000 Class A Shares are
issued and outstanding, (iii) 5,163,333 Class B Shares are issued and
outstanding and (iv) 7,532,500 redeemable warrants and 212,500 private placement
warrants are outstanding. All (i) issued and outstanding Class A Shares and
Class B Shares have been duly authorized and validly issued, are fully paid and
are non-assessable and are not subject to preemptive rights and (ii) outstanding
warrants have been duly authorized and validly issued, are fully paid and are
not subject to preemptive rights. Except as set forth above and pursuant to the
Other Subscription Agreements and the Merger Agreement, there are no outstanding
options, warrants or other rights to subscribe for, purchase or acquire from the
Issuer any shares of Common Stock or other equity interests in the Issuer, or
securities convertible into or exchangeable or exercisable for such equity
interests. As of the date hereof, other than Merger Sub, the Issuer has no
subsidiaries and does not own, directly or indirectly, interests or investments
(whether equity or debt) in any person, whether incorporated or unincorporated.
There are no stockholder agreements, voting trusts or other agreements or
understandings to which the Issuer is a party or by which it is bound relating
to the voting of any securities of the Issuer, other than (A) as set forth in
the SEC Documents and (B) as contemplated by the Merger Agreement. Except as
disclosed in the SEC Documents, as of March 31, 2020, the Issuer had no
outstanding indebtedness and will not have any outstanding long-term
indebtedness as of the Closing Date.

 

i.  The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

 

j.  The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on Nasdaq under the symbol “INSU.” There is no
suit, action, proceeding or investigation pending or, to the knowledge of the
Issuer, threatened against the Issuer by Nasdaq or the Commission with respect
to any intention by such entity to deregister the Class A Shares or prohibit or
terminate the listing of the Class A Shares on Nasdaq, excluding, for the
purposes of clarity, the customary ongoing review by Nasdaq of the Issuer's
continued listing application in connection with the Transactions. The Issuer
has taken no action that is designed to terminate the registration of the
Class A Shares under the Exchange Act or the listing of the Class A Shares on
Nasdaq.

 

k.  Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber in the manner contemplated by this Subscription Agreement..

 

4

 

  

l. Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 

m.  Except for any Alternative Settlement Procedures, the Issuer has not entered
into any Other Subscription Agreement (or side letter or similar agreement in
respect thereof) on terms (economic or otherwise) more favorable to such
subscriber or investor than as set forth in this Subscription Agreement;
provided, however, that Subscriber acknowledges that the subscription agreement
entered into with Cohen & Company, LLC or its affiliate provides that Cohen &
Company, LLC or its affiliate may increase the number of Acquired Shares to be
purchased under such agreement at any time prior to Closing.

 

n.  The Issuer’s public reports filed with the Commission, and all subsequent
reports (collectively, the “Exchange Act Reports”) that have been timely filed
with the Commission or sent to stockholders, pursuant to Section 13 of the
Exchange Act, did not when filed, and taken as a whole and as amended to the
date hereof, do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading and
such Exchange Act Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. The Issuer has timely filed each report, statement,
schedule, prospectus, and registration statement that the Issuer was required to
file with the Commission since its inception. There are no material outstanding
or unresolved comments in comment letters from the Commission Staff with respect
to any of the Issuer’s filings with the Commission (the “SEC Documents”). In
addition, the Issuer has made available to Subscriber (including via the
Commission’s EDGAR system) a copy of the Exchange Act Reports since its initial
registration of the Class A Shares with the Commission. Each of the financial
statements (including, in each case, any notes thereto) contained in the SEC
Documents was prepared in accordance with U.S. generally accepted accounting
principles applied on a consistent basis throughout the periods indicated
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and each fairly presents, in
all material respects, the financial position, results of operations and cash
flows of the Issuer as at the respective dates thereof and for the respective
periods indicated therein.

 

o.  Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) investigation, action, suit, claim or other proceeding, in each case by
or before any governmental authority pending, or, to the knowledge of the
Issuer, threatened against the Issuer or (ii) judgment, decree, injunction,
ruling or order of any governmental entity outstanding against the Issuer.

  

p.  Except for placement fees payable to the Placement Agent (as defined
herein), the Issuer has not paid, and is not obligated to pay, any brokerage,
finder’s or other fee or commission in connection with its issuance and sale of
the Acquired Shares, including, for the avoidance of doubt, any fee or
commission payable to any stockholder or affiliate of the Issuer.

 

q.  Except as provided in this Subscription Agreement and the Other Subscription
Agreements, none of the Issuer, its subsidiaries or any of their affiliates, nor
any person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the issuance of any of the
Acquired Shares under the Securities Act, whether through integration with prior
offerings pursuant to Rule 502(a) of the Securities Act or otherwise.

 

r.  Neither the Issuer nor any of its subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation, administration or winding up or
failed to pay its debts when due, nor does the Issuer or any subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or seek to commence an
administration.  

 



5

 

 

s.  Except for discussions specifically regarding the offer and sale of the
Acquired Shares, the Issuer confirms that neither it nor any other person acting
on its behalf has provided Subscriber or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Issuer or any of its
subsidiaries, other than with respect to the Transactions and the transactions
contemplated by this Subscription Agreement. The Issuer understands and confirms
that Subscriber will rely on the foregoing representations in effecting
transactions in securities of the Issuer. Except with respect to the
Transactions and the transactions contemplated by this Subscription Agreement
and the Other Subscription Agreements, no event or circumstance has occurred
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Issuer but which has not been
so publicly disclosed.

 

t. The Issuer acknowledges and agrees that, notwithstanding anything herein to
the contrary, including, without limitation, Section 4(e) of this Subscription
Agreement, the Acquired Shares may be pledged by Subscriber in connection with a
bona fide margin agreement, which shall not be deemed to be a transfer, sale or
assignment of the Acquired Shares hereunder, and Subscriber effecting a pledge
of Acquired Shares shall not be required to provide the Issuer with any notice
thereof or otherwise make any delivery to the Issuer pursuant to this
Subscription Agreement; provided that Subscriber and its pledgee shall be
required to comply with the provisions of Section 4(e) hereof in order to effect
a sale, transfer or assignment of Acquired Shares to such pledgee. The Issuer
hereby agrees to execute and deliver such documentation as a pledgee of the
Acquired Shares may reasonably request in connection with a pledge of the
Acquired Shares to such pledgee by Subscriber.

 

u. The Issuer represents and warrants that each of the Issuer, the Merger Sub,
any of their respective directors and officers and, to the best of the Issuer’s
knowledge, Shift, any of Shift’s directors and officers and any of the Issuer’s,
Merger Sub’s and Shift’s employees, representatives, agents and any person
acting on its or their behalf is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons, the Executive Order 13599
List, the Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identification List, each of which is administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), or any other Executive
Order issued by the President of the United States and administered by OFAC
(collectively “OFAC Lists”), (ii) owned or controlled by, or acting on behalf
of, a person, that is named on an OFAC List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of Ukraine, or
any other country or territory embargoed or subject to substantial trade
restrictions by the United States or (iv) a Designated National as defined in
the Cuban Assets Control Regulations, 31 C.F.R. Part 515.

 

v. The Issuer represents and warrants that (i) each of the Issuer, the Merger
Sub, any of their respective directors and officers and, to the best of the
Issuer’s knowledge, Shift, any of Shift’s directors and officers and any of the
Issuer’s, Merger Sub’s and Shift’s employees, representatives, agents and any
person acting on its or their behalf has not engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction (including,
without limitation, the U.S. Foreign Corrupt Practices Act of 1977, as amended),
(ii) the Issuer and the Merger Sub and, to the best of the Issuer’s knowledge,
Shift has instituted and maintains systems, policies and procedures designed to
prevent violation of such laws, regulations and rules and (iii) no action, suit
or proceeding by or before any court or governmental or regulatory agency,
authority or body or any arbitrator having jurisdiction over the Issuer, the
Merger Sub or, to the best of the Issuer’s knowledge, Shift with respect to such
laws, regulations and rules is pending and, to the best of the Issuer’s
knowledge, no such actions, suits or proceedings are threatened or contemplated.

  

4.  Subscriber Representations and Warranties. Subscriber represents and
warrants that:

 

a.  Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement.

 



6

 

 

b.  This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of the Issuer, this Subscription Agreement is the
valid and binding obligation of Subscriber, enforceable against Subscriber in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

c.  The execution, delivery and performance by Subscriber of this Subscription
Agreement, including the consummation of the transactions contemplated hereby,
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject;
(ii) the organizational documents of Subscriber; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or any of its
subsidiaries or any of their respective properties that, in the case of clauses
(i) and (iii), would reasonably be expected to have a material adverse effect on
the legal authority or ability of Subscriber to perform in any material respects
its obligations hereunder.

 

d.  Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an institutional “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Acquired Shares only
for its own account and not for the account of others, or if Subscriber is a
“qualified institutional buyer” and is subscribing for the Acquired Shares as a
fiduciary or agent for one or more investor accounts, each owner of such account
is a “qualified institutional buyer” and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations and agreements herein on behalf of
each owner of each such account, and (iii) is not acquiring the Acquired Shares
with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act (and shall provide the requested
information on Schedule A following the signature page hereto). Subscriber is
not an entity formed for the specific purpose of acquiring the Acquired Shares,
unless such newly formed entity is an entity in which all of the equity owners
are “accredited investors” (within the meaning of Rule 501(a) under the
Securities Act).

 

e.  Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur in an “offshore transaction” within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof (including those set out
in Rule 144(i) which are applicable to the Issuer) have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

 

f.  Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers, directors or representatives, expressly or
by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

g.  Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, as amended, section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

 

7

 

  

h.  In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber and the representations, warranties, covenants and agreements made by
Issuer herein. Subscriber acknowledges and agrees that Subscriber has received
such information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer, Shift and the Transactions. Subscriber represents and agrees that
Subscriber and Subscriber’s professional advisor(s), if any, have had the
opportunity to ask such questions, receive such answers and obtain such
information as Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the
Acquired Shares. Subscriber acknowledges and agrees that it has not relied on
any statements or other information provided by the Placement Agent or any of
the Placement Agent’s affiliates with respect to the Transactions, the Issuer,
Shift or its decision to purchase the Acquired Shares other than the
representations, warranties, covenants and agreements made by Issuer herein .
Subscriber further acknowledges that the information provided to the Subscriber
(other than the information reflected in the representations and warranties made
herein) is preliminary and subject to change, and that any changes to such
information, including, without limitation, any changes based on updated
information, shall in no way affect the Subscriber’s obligation to purchase the
Acquired Shares hereunder.

 

i.  Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or by means of contact
from Wells Fargo Securities, LLC, acting as placement agent for the Issuer (the
“Placement Agent”), and the Acquired Shares were offered to Subscriber solely by
direct contact between Subscriber and the Issuer or by contact between
Subscriber and the Placement Agent. Subscriber did not become aware of this
offering of the Acquired Shares, nor were the Acquired Shares offered to
Subscriber, by any other means. Subscriber acknowledges that the Issuer
represents and warrants that the Acquired Shares (i) were not offered by any
form of general advertising or, to its knowledge, general solicitation, and
(ii) to its knowledge are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 

j.  Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares, including those
set forth in the SEC Documents. Subscriber has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Acquired Shares, and Subscriber has sought such
accounting, legal and tax advice as Subscriber has considered necessary to make
an informed investment decision.

 

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

l.  Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

  

m.  Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the OFAC List, (ii) owned or controlled by, or acting on behalf
of, a person, that is named on an OFAC List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of Ukraine, or
any other country or territory embargoed or subject to substantial trade
restrictions by the United States, (iv) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law. Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act. Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed to ensure compliance with
OFAC-administered sanctions programs, including for the screening of its
investors against the OFAC Lists. Subscriber further represents and warrants
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure that the funds held by Subscriber and used to purchase the
Acquired Shares were legally derived.

 



8

 

 

n.  If Subscriber is an employee benefit plan that is subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), a plan,
an individual retirement account or other arrangement that is subject to section
4975 of the Code or an employee benefit plan that is a governmental plan (as
defined in section 3(32) of ERISA), a church plan (as defined in section 3(33)
of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or other
plan that is not subject to the foregoing but may be subject to provisions under
any other federal, state, local, non-U.S. or other laws or regulations that are
similar to such provisions of ERISA or the Code, or an entity whose underlying
assets are considered to include “plan assets” of any such plan, account or
arrangement (each, a “Plan”) subject to the fiduciary or prohibited transaction
provisions of ERISA or section 4975 of the Code, Subscriber represents and
warrants that (i) neither the Issuer, nor any of its respective affiliates
(the “Transaction Parties”) has acted as the Plan’s fiduciary, or has been
relied on for advice, with respect to its decision to acquire and hold the
Acquired Shares, and none of the Transaction Parties shall at any time be relied
upon as the Plan’s fiduciary with respect to any decision to acquire, continue
to hold or transfer the Acquired Shares; (ii) the decision to invest in the
Acquired Shares has been made at the recommendation or direction of an
“independent fiduciary” (“Independent Fiduciary”) within the meaning of US Code
of Federal Regulations 29 C.F.R. section 2510.3 21(c), as amended from time to
time (the “Fiduciary Rule”) who is (1) independent of the Transaction Parties;
(2) is capable of evaluating investment risks independently, both in general and
with respect to particular transactions and investment strategies (within the
meaning of the Fiduciary Rule); (3) is a fiduciary (under ERISA and/or section
4975 of the Code) with respect to Subscriber’s investment in the Acquired Shares
and is responsible for exercising independent judgment in evaluating the
investment in the Acquired Shares; and (4) is aware of and acknowledges that
(A) none of the Transaction Parties is undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the purchaser’s or transferee’s investment in the Acquired Shares, and (B) the
Transaction Parties have a financial interest in the purchaser’s investment in
the Acquired Shares on account of the fees and other remuneration they expect to
receive in connection with transactions contemplated by this Subscription
Agreement.

  

o.  Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(a).





9

 

 

5.  Registration Rights.

 

a.  The Issuer agrees that, within fifteen (15) business days after the Closing
Date (the “Filing Date”), the Issuer will file with the Commission (at the
Issuer’s sole cost and expense) a registration statement registering the resale
of the Acquired Shares (the “Registration Statement”), and the Issuer shall use
its commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) the 60th business day (or 80th business day if the Commission
notifies the Issuer that it will “review” the Registration Statement) following
the Closing and (ii) the 10th business day after the date the Issuer is notified
(orally or in writing, whichever is earlier) by the Commission that the
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Date”); provided, however, that if
the Commission is closed for operations due to a government shutdown, the
Effectiveness Date shall be extended by the same amount of days that the
Commission remains closed for operations, provided, further, that the Issuer’s
obligations to include the Acquired Shares in the Registration Statement are
contingent upon Subscriber furnishing in writing to the Issuer such information
regarding Subscriber, the securities of the Issuer held by Subscriber and the
intended method of disposition of the Acquired Shares as shall be reasonably
requested by the Issuer to effect the registration of the Acquired Shares, and
Subscriber shall execute such documents in connection with such registration as
the Issuer may reasonably request that are customary of a selling stockholder in
similar situations, including providing that the Issuer shall be entitled to
postpone and suspend the effectiveness or use of the Registration Statement
during any customary blackout or similar period or as permitted hereunder;
provided that Subscriber shall not in connection with the foregoing be required
to execute any lock-up or similar agreement or otherwise be subject to any
contractual restriction on the ability to transfer the Acquired Shares. Any
failure by the Issuer to file the Registration Statement by the Filing Date or
to effect such Registration Statement by the Effectiveness Date shall not
otherwise relieve the Issuer of its obligations to file or effect the
Registration Statement as set forth above in this Section 5. The Issuer will
provide a draft of the Registration Statement to the undersigned for review at
least two (2) business days in advance of filing the Registration Statement. In
no event shall the undersigned be identified as a statutory underwriter in the
Registration Statement unless requested by the Commission. Notwithstanding the
foregoing, if the Commission prevents the Issuer from including any or all of
the shares proposed to be registered under the Registration Statement due to
limitations on the use of Rule 415 of the Securities Act for the resale of the
Acquired Shares by the applicable shareholders or otherwise, such Registration
Statement shall register for resale such number of Acquired Shares which is
equal to the maximum number of Acquired Shares as is permitted by the SEC. In
such event, the number of Acquired Shares to be registered for each selling
shareholder named in the Registration Statement shall be reduced pro rata among
all such selling shareholders. The Issuer will use its commercially reasonable
efforts to maintain the continuous effectiveness of the Registration Statement
until all such securities cease to be Registrable Securities (as defined below)
or such shorter period upon which each undersigned party with Registrable
Securities included in such Registration Statement have notified the Issuer that
such Registrable Securities have actually been sold. The Issuer will file all
reports, and provide all customary and reasonable cooperation, necessary to
enable the undersigned to resell Registrable Securities pursuant to the
Registration Statement or Rule 144 under the Securities Act (“Rule 144”), as
applicable, qualify the Registrable Securities for listing on the applicable
stock exchange, update or amend the Registration Statement as necessary to
include Registrable Securities and provide customary notice to holders of
Registrable Securities. “Registrable Securities” shall mean, as of any date of
determination, the Acquired Shares and any other equity security of the Issuer
issued or issuable with respect to the Acquired Shares by way of share split,
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event or otherwise. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities at the earliest
of (A) when the undersigned ceases to hold any Acquired Shares, (B) the date all
Acquired Shares held by the undersigned may be sold without restriction under
Rule 144, including without limitation, any volume and manner of sale
restrictions which may be applicable to affiliates under Rule 144, other than
the requirement for the Issuer to be in compliance with the current public
information required under Rule 144(c), (C) when they shall have ceased to be
outstanding or (D) two years from the date of effectiveness of the Registration
Statement.

   

b.  In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

 

(i)  except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earliest of the following: (i) Subscriber ceases to hold any Acquired
Shares, (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(i)(2), and (iii) three (3) years from
the effective date of the Registration Statement. The period of time during
which the Issuer is required hereunder to keep a Registration Statement
effective is referred to herein as the “Registration Period”;

 

(ii)  advise Subscriber within five (5) business days:

 

(1)  when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2)  of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3)  of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

10

 

  

(4)  of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5)  subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 

(iii)  use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv)  upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(v)  use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed; and

 

(vi)  use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby and to
enable Subscriber to sell the Acquired Shares under Rule 144.

 

c.  Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
one hundred and twenty (120) total calendar days, in each case during any
twelve-month period. Upon receipt of any written notice from the Issuer of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Acquired Shares
under the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until Subscriber receives copies of a
supplemental or amended prospectus (which the Issuer agrees to promptly prepare)
that corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Issuer that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Issuer unless otherwise required by law or
subpoena. If so directed by the Issuer, Subscriber will deliver to the Issuer
or, in Subscriber’s sole discretion destroy, all copies of the prospectus
covering the Acquired Shares in Subscriber’s possession; provided, however, that
this obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 



11

 

 

d.  Subscriber may deliver written notice (an “Opt-Out Notice”) to the Issuer
requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 6; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 5(d)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such previous notice of Suspension Event, and
thereafter will provide Subscriber with the related notice of the conclusion of
such Suspension Event immediately upon its availability.

 

e. Indemnification.

 

(i)  The Issuer agrees to indemnify and hold harmless, to the extent permitted
by law, Subscriber, its directors, officers, employees, agents, each person who
controls Subscriber (within the meaning of the Securities Act or the Exchange
Act) and each affiliate of Subscriber (within the meaning of Rule 405 under the
Securities Act) from and against any and all losses, claims, damages,
liabilities and expenses (including, without limitation, any attorneys’ fees and
expenses incurred in connection with defending or investigating any such action
or claim) caused by any untrue or alleged untrue statement of material fact
contained in any Registration Statement, prospectus included in any Registration
Statement (“Prospectus”) or preliminary Prospectus or any amendment thereof or
supplement thereto or document incorporated by reference therein or any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Issuer by or on behalf of such Subscriber expressly for use therein.

 

(ii)  In connection with any Registration Statement in which Subscriber is
participating, Subscriber shall furnish to the Issuer in writing such
information and affidavits as the Issuer reasonably requests for use in
connection with any such Registration Statement or Prospectus. Subscriber
agrees, severally and not jointly with any other Person that is a party to the
Other Subscription Agreements, to indemnify and hold harmless, to the extent
permitted by law, the Issuer, its directors and officers and agents and each
person who controls the Issuer (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees) resulting from any untrue
statement of material fact contained in the Registration Statement, Prospectus
or preliminary Prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Subscriber expressly for use therein; provided, however, that
in no event shall the liability of each such Subscriber be greater in amount
than the dollar amount of the net proceeds received by such Subscriber from the
sale of Acquired Shares pursuant to such Registration Statement giving rise to
such indemnification obligation.

 



12

 

 

(iii)  Any person entitled to indemnification herein shall (1) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who elects
not to assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of legal counsel to any indemnified party a conflict of interest exists between
such indemnified party and any other of such indemnified parties with respect to
such claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

(iv)  The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, employee, agent,
affiliate or controlling person of such indemnified party and shall survive the
transfer of the Acquired Shares.

 

(v)  If the indemnification provided under this Section 5(e) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Sections 5(e)(i),
(ii) and (iii) above, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution pursuant to this
Section 5(e)(v) from any person who was not guilty of such fraudulent
misrepresentation.

 

6.  Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with its terms, (b) upon the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if any of the conditions to Closing set forth in Section 2 of
this Subscription Agreement are not satisfied on or prior to the Closing and, as
a result thereof, the transactions contemplated by this Subscription Agreement
are not consummated at the Closing or (d) the Outside Date (as defined in the
Merger Agreement); provided, that nothing herein will relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Issuer shall
promptly notify Subscriber in writing of the termination of the Merger
Agreement.

 



13

 

 

7.  Additional Agreements and Waivers of Subscriber.

 

a. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated March 19, 2019 (the “March 2019 Prospectus”), available at sec.gov,
substantially all of the Issuer’s assets consist of the cash proceeds of the
Issuer’s initial public offering and private placements of its securities, and
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of its public stockholders and the underwriters
of its initial public offering. Except with respect to interest earned on the
funds held in the Trust Account that may be released to the Issuer to pay its
tax obligations, if any, the cash in the Trust Account may be disbursed only for
the purposes set forth in the March 2019 Prospectus. For and in consideration of
the Issuer entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, Subscriber, on behalf of itself
and its affiliates and representatives, hereby irrevocably waives any and all
right, title and interest, or any claim of any kind they have or may have in the
future as a result of, or arising out of, this Subscription Agreement, in or to
any monies held in the Trust Account, and agrees not to seek recourse or make or
bring any action, suit, claim or other proceeding against the Trust Account as a
result of, or arising out of, this Subscription Agreement, the transactions
contemplated hereby or the Acquired Shares, regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability;
provided however, that nothing in this Section 7 shall be deemed to limit any
Subscriber’s right, title, interest or claim to the Trust Account by virtue of
such Subscriber’s record or beneficial ownership of securities of the Issuer
acquired by any means other than pursuant to this Subscription Agreement,
including but not limited to any redemption right with respect to any such
securities of the Company. Subscriber acknowledges and agrees that it shall not
have any redemption rights with respect to the Acquired Shares pursuant to the
Issuer’s certificate of incorporation in connection with the Transactions or any
other business combination, any subsequent liquidation of the Trust Account or
the Issuer or otherwise. In the event Subscriber has any claim against the
Issuer as a result of, or arising out of, this Subscription Agreement, the
transactions contemplated hereby or the Acquired Shares, it shall pursue such
claim solely against the Issuer and its assets outside the Trust Account and not
against the Trust Account or any monies or other assets in the Trust Account.
This paragraph shall survive any termination of the Subscription Agreement.

 

b. No Hedging. Subscriber hereby agrees that neither it, nor any person or
entity acting on its behalf or pursuant to any understanding with it, shall
execute any short sales or engage in other hedging transactions of any kind with
respect to the Acquired Shares during the period from the date of this
Subscription Agreement through the Closing. Nothing in this Section 7(b) shall
prohibit such persons from engaging in hedging transactions with respect to
other securities of the Issuer, including Class A Shares acquired in open market
purchases, so long as such person does not create any “put equivalent position,”
as such term is defined in Rule 16a-1 under the Exchange Act, or short sale
positions, with respect to the Acquired Shares, nor shall this Section 7(b)
prohibit any other investment portfolios of the Subscriber that have no
knowledge of this Subscription Agreement or of Subscriber’s participation in
this transaction (including Subscriber’s controlled affiliates and/or
affiliates) from entering into any short sales or engaging in other hedging
transactions.

 

8.  Issuer’s Covenants

 

a.  Except as contemplated herein, the Issuer, its subsidiaries and their
respective affiliates shall not, and shall cause any person acting on behalf of
any of the foregoing to not, take any action or steps that would require
registration of the issuance of any of the Acquired Shares under the Securities
Act.

 

b.  With a view to making available to Subscriber the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may at any time permit Subscriber to sell securities of the
Issuer to the public without registration, the Issuer agrees, until the third
anniversary of the Closing Date, to:

 

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(ii) file with the Commission in a timely manner all reports and other documents
required of the Issuer under the Securities Act and the Exchange Act so long as
the Issuer remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(iii) furnish to Subscriber so long as it owns Acquired Shares, promptly upon
request, (x) a written statement by the Issuer, if true, that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act, (y) a copy of the most recent annual or quarterly report of the Issuer and
such other reports and documents so filed by the Issuer and (z) such other
information as may be reasonably requested to permit Subscriber to sell such
securities pursuant to Rule 144 without registration.

 

c.  The Issuer will use the proceeds from the sale of the Acquired Shares and
the shares issued and sold pursuant to the Other Subscription Agreement solely
to finance the Transactions.

 

14

 

  

d.  The legend described in Section 4(e) shall be removed and the Issuer shall
issue a certificate without such legend to the holder of the Acquired Shares
upon which it is stamped or issue to such holder by electronic delivery at the
applicable balance account at The Depository Trust Company (“DTC”), if (i) such
Acquired Shares are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Issuer with an opinion of counsel, in a form reasonably acceptable to the
Issuer, to the effect that such sale, assignment or transfer of the Acquired
Shares may be made without registration under the applicable requirements of the
Securities Act, or (iii) the Acquired Shares can be sold, assigned or
transferred pursuant to Rule 144, and in each case, the holder provides the
Issuer with an undertaking to effect any sales or other transfers in accordance
with the Securities Act. The Issuer shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance.

 

9. Miscellaneous.

 

a.  Each party hereto acknowledges that the other party hereto and others will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Closing, each
party hereto agrees to promptly notify the other party hereto if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein with respect to it are no longer accurate in all material respects.
Subscriber further acknowledges and agrees that the Placement Agent is a
third-party beneficiary of the representations and warranties of the Subscriber
contained in this Subscription Agreement. The Issuer and the Subscriber
acknowledge and agree that Shift is a third party beneficiary hereof and no
consent, waiver, modification or amendment hereunder or hereof may be given of
agreed to by the Issuer without Shift’s consent.

 

b.  Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby. The
Placement Agent is entitled to rely upon the representations and warranties made
by Subscriber in this Subscription Agreement.

 

c.  This Subscription Agreement and any of Subscriber’s rights and obligations
hereunder may be assigned to any fund or account managed by the same investment
manager as Subscriber, without the prior consent of the Issuer, provided that
such assignee(s) agrees in writing to be bound by the terms hereof. Upon such
assignment by a Subscriber, the assignee(s) shall become Subscriber hereunder
and have the rights and obligations provided for herein to the extent of such
assignment. Neither this Subscription Agreement nor any rights that may accrue
to the Issuer hereunder or any of the Issuer’s obligations may be transferred or
assigned other than pursuant to the Transactions. 

 

d.  All the representations and warranties made by each party hereto in this
Subscription Agreement shall survive the Closing. All covenants made by each
party hereto in this Subscription Agreement required to be performed after the
Closing shall expire upon performance. All other agreements made by each party
hereto in this Subscription Agreement shall expire at the Closing.

 

e.  The Issuer may request from Subscriber such additional information as the
Issuer may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures; provided, that, the Issuer
agrees to keep any such information provided by Subscriber confidential.

 

f.  This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g.  This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

15

 

  

h.  Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

i.  If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

j.  This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

k.  Each party shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated by this Subscription
Agreement.

 

l. The Issuer shall be responsible for the fees of its transfer agent, the
Escrow Agent, stamp taxes and all of DTC’s fees associated with the issuance of
the Acquired Shares.

 

m. Subscriber understands and agrees that (i) no disclosure or offering document
has been prepared by the Placement Agent or any of its affiliates in connection
with the offer and sale of the Acquired Shares; (ii) the Placement Agent and its
directors, officers, employees, representatives and controlling persons have
made no independent investigation with respect to the Issuer, Shift, the
Transactions or the Acquired Shares or the accuracy, completeness or adequacy of
any information supplied to Subscriber by the Issuer; and (iii) in connection
with the issue and purchase of the Acquired Shares, the Placement Agent has not
acted as the Subscriber’s financial advisor, tax or fiduciary.

 

n.  Any notice or communication required or permitted hereunder shall be in
writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)  if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii)  if to the Issuer, to:

 

2929 Arch Street, Suite 1703

Philadelphia, PA 19104

Attention: Amanda Abrams

Telephone: (484) 459-3476

E-mail: amanda@ftspac.com

 

with a required copy to (which copy shall not constitute notice):

 

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, NW

Washington, DC 20004-2541

Attention:     Sean M. Donahue

Telephone:   (202) 739-5658

Facsimile:     (202) 739-3001

E-mail:          sean.donahue@morganlewis.com

 

16

 

 

o.  The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

p.  This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT
THIS SUBSCRIPTION AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE
PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION,
SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 9(n) OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, PLACEMENT AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY
MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 9(p).

 

q.  If, any change in the Class A Shares shall occur between the date hereof and
immediately prior to the Closing by reason of any reclassification,
recapitalization, stock split (including reverse stock split) or combination,
exchange or readjustment of shares, or any stock dividend, the number of
Acquired Shares issued to Subscriber shall be appropriately adjusted to reflect
such change.

  

r.  The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby and by the Other Subscription
Agreements, the Transactions and any other material, nonpublic information that
the Issuer has provided to Subscriber at any time prior to the filing of the
Disclosure Document. Upon the issuance of the Disclosure Document, to the
Issuer’s knowledge, Subscriber shall not be in possession of any material,
non-public information received from the Issuer or any of its officers,
directors or employees or agents (including the Placement Agent) and Subscriber
shall no longer be subject to any confidentiality or similar obligations under
any current agreement, whether written or oral with the Issuer or any of its
affiliates. Notwithstanding anything in this Subscription Agreement to the
contrary, the Issuer shall not publicly disclose the name of Subscriber or any
of its affiliates, or include the name of Subscriber or any of its affiliates in
any press release or in any filing with the Commission or any regulatory agency
or trading market, without the prior written consent of Subscriber, except (i)
as required by the federal securities law and (ii) to the extent such disclosure
is required by law, at the request of the Staff of the Commission or regulatory
agency or under the regulations of Nasdaq.

 

[Signature pages follow.]

   

17

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  INSURANCE ACQUISITION CORP.       By:     Name:  John Butler   Title: CEO and
President

 

Date: June     , 2020

 

Signature Page to
Subscription Agreement



 

 

 

SUBSCRIBER:      

Signature of Subscriber:

 

EQ/ClearBridge Select Equity Managed
Volatility Fund

Signature of Joint Subscriber, if applicable:     By:
___________________________________
Name:
Title: By: ___________________________________
Name:
Title:

 

Date: June      , 2020

 

Signature of Subscriber: Signature of Joint Subscriber, if applicable:    
___________________________________
(Please print. Please indicate name and
capacity of person signing above) ___________________________________
(Please print. Please indicate name and
capacity of person signing above)     ___________________________________
Name in which securities are to be registered
(if different)       Email Address:       If there are joint investors, please
check one:       ☐ Joint Tenants with Rights of Survivorship       ☐
Tenants-in-Common       ☐ Community Property       Subscriber’s EIN: 
_______________ Joint Subscriber’s EIN:
________________________________ Business Address-Street: Mailing Address-Street
(if different):     ___________________________________
___________________________________     ___________________________________
City, State, Zip: ___________________________________
City, State, Zip:     Attn: Attn:     Telephone No.: ___________________
Telephone No.: ___________________     Facsimile No.: ____________________
Facsimile No.: ____________________     Aggregate Number of Acquired Shares
subscribed for:   52,630       Aggregate Purchase Price: $526,300  

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Number of Acquired Shares subscribed for and aggregate Purchase Price as of June
, 2020, accepted and agreed to as of this day of June, 2020, by:

 

INSURANCE ACQUISITION CORP.

 

By:       Name:  John Butler   Title: CEO and President  

 

Signature Page to
Subscription Agreement



 

 

 

Number of Acquired Shares subscribed for and aggregate Purchase Price as of June
, 2020, accepted and agreed to as of this day of June, 2020, by:

  

Signature of Subscriber:

 

EQ/ClearBridge Select Equity Managed Volatility Fund     By:               
Name:     Title:    

 

Signature Page to
Subscription Agreement

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A. QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):       1. ☐ We are a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act (a
“QIB”)).         2. ☐ We are subscribing for the Acquired Shares as a fiduciary
or agent for one or more investor accounts, and each owner of such account is a
QIB.

 

*** OR ***

 

B. INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check each of the following subparagraphs):       1. ☐ We are an
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act) or an entity in which all of the equity holders are accredited investors
within the meaning of Rule 501(a) under the Securities Act, and have marked and
initialed the appropriate box on the following page indicating the provision
under which we qualify as an “accredited investor.”   2. ☐ We are not a natural
person.      

 

*** AND ***

 

C. AFFILIATE STATUS
(Please check the applicable box)   SUBSCRIBER:       ☐ is:         ☐ is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

  

Schedule A-1

 

 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
Issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

☐ Any broker or dealer registered pursuant to section 15 of the Exchange Act;

 

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of the Securities
Act;

 

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, limited liability company
or partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000; or

 

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of the Securities
Act.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

  

Schedule A-2

 

    

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000.  For purposes
of calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

☐  Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; or

 

☐  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

  

 

 

Schedule A-3



 

